DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “inertial measurement unit component”, “activity sensing component”, “machine learning component” in claim 1; “wrist-worn computational device” in claims 8 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of Banerjee et al. (Pub. No. US 20180232890), and further in view of Presura (Pub. No. US 20170031453).

Regarding claims 1, 8, and 16, KIM teaches a memory of a hand activity sensing component that stores computer executable components [Para. 163, fig. 3 and related description]; and a processor/controller of the hand activity sensing component that executes computer executable components stored in the memory, wherein the computer executable components [fig. 3 and related description] comprise: an inertial measurement unit (IMU) component of the hand activity sensing component that obtains, from a wrist-worn computational device, comprising the hand activity sensing component, hand activity data associated with a sustained series of hand motor actions (movement/motion) in performance of a human task (sign language expressing/indicating/conveying a message) [Para. 11-12, 21-23, and 54]; and a machine learning component that employs human task trained a machine learning algorithm to determine classification data indicative of a classification/recognition for the human task (sign indicating/expressing a message) [Para. 131, 135, fig. 7, 8 and related description].  
However, KIM doesn’t explicitly teach wherein the human task is characterized by spatial-temporal relationships associated with the wrist-worn computational device over implementation of the human task that are encoded in the hand activity data for the sustained series of hand motor actions in the implementation of the human task.
Banerjee teaches wherein the human task is characterized by spatial-temporal relationships associated with the wrist-worn computational device over implementation of the human task that are encoded in the hand activity data for the sustained series of hand motor actions in the implementation of the human task [Para. 22 “consider an example scenario wherein a task is given to the user which requires hand-eye coordination. A sample task can include, for example, having the user touch a moving image on a mobile device screen” it is clear that the task is encoded/programed in to do activity task. Para. 24, 35] and classifying/outputting human task based on spatial-relationship [fig. 2, 3 and related description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM the ability to classifying human task based on spatial-temporal relationship as taught by Banerjee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Banerjee further teaches supervised or unsupervised learning algorithms can use such feature values to track hand movements [Para. 20]. However, KIM in view of Banerjee does not explicitly teach classifying human task using human task trained machine learning algorithm.
However, Presura teaches classifying human task (determining hand gesture) using human task trained machine learning algorithm (neural network) [Para. 48, 49, 53, Abstract].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM in view of Banerjee the ability to classifying human task using task trained algorithm  as taught by Presura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 4, 12, and 19, KIM teaches wherein the IMU component generates/obtains first spectrogram data associated with an X-axis of an accelerometer of the wrist-worn computational device, second spectrogram data associated with a Y-axis of the accelerometer, and third spectrogram data associated with a Z-axis of the accelerometer, and wherein the machine learning component provides the first spectrogram data associated with the X-axis of the accelerometer, the second spectrogram data associated with the Y-axis of the accelerometer, and the third spectrogram data associated with the Z-axis of the accelerometer as input for the machine learning algorithm to determine the classification data (sign language data in order to classify/recognize the patterns/signs) [Para. 66, and 70-71].  
Regarding claims 6 and 14, KIM teaches wherein the machine learning component provides the classification data to an informatics application (outputting unit) associated/connected with the wrist-worn computational device [Para. 9, 30, 137].  
Regarding claims 7 and 15, KIM teaches wherein the machine learning component provides the classification data to an informatics application associated (output unit) with a mobile device in communication with the wrist-worn computational device [Para. 148].  
Regarding claim 9, KIM teaches wherein the obtaining the hand activity data comprises obtaining the hand activity data from an accelerometer of the wrist-worn computational device [fig. 3 and related description].  
Regarding claim 10, KIM teaches wherein the obtaining the hand activity data comprises obtaining the hand activity data from gyroscope of the wrist-worn computational device [Para. 54].  

Claims 2, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of Banerjee et al. (Pub. No. US 20180232890) further in view of Presura (Pub. No. US 20170031453), and further in view of OLEYNIK (Pub. No. US 20160059412).
Regarding claims 2 and 17, KIM in view of Banerjee and further in view of Presura doesn’t explicitly teach a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data.  
However, OLEYNIK teaches a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data [Para. 417 “When the chef 49 wears the robotic gloves 26, all of the movements, the position of the hands, the grasping motions, and the amount of pressure exerted, in preparing a food dish in the chef studio system 44, are precisely recorded at a periodic time interval, such as every t seconds”; Para. 680 “all the sensor readings for a period of time until the present: a few seconds to a few hours”].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM in view of Banerjee and further in view of Presura the ability to have a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data as taught by OLEYNIK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of Banerjee et al. (Pub. No. US 20180232890), and further in view of Presura (Pub. No. US 20170031453) and further in view of Tu et al. (Pub. No. US 20160018872).
Regarding claims 3 and 18, KIM in view of Banerjee and further in view of Presura does not teaches employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data.
However, Tu teaches employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data [Para. 48, 63, and 95].  
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM in view of Banerjee and further in view of Presura the ability to employ a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data as taught by Tu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of Banerjee et al. (Pub. No. US 20180232890), and further in view of Presura (Pub. No. US 20170031453) and further in view of Zhang et al. (Pub. No. US 20190175077).
Regarding claims 5, 13, and 20, KIM teaches having three-dimensional gyroscope [Para. 55] and wherein the IMU component generates first spectrogram data associated with an X-axis of a magnetometer of the wrist-worn computational device, second spectrogram data associated with a Y-axis of the magnetometer, and third spectrogram data associated with a Z-axis of the magnetometer, and wherein the machine learning component provides the first spectrogram data associated with the X-axis of the magnetometer, the second spectrogram data associated with the Y-axis of the magnetometer, and the third spectrogram data associated with the Z-axis of the magnetometer as input for the machine learning algorithm to determine the classification data [Para. 66, and 74-75].  
However, KIM in view of Banerjee and further in view of Presura doesn’t explicitly teach about gyroscope’s data on x-axis, y-axis and z-axis. 
Zhang teaches obtaining/generating data from gyroscope as magnitude of motion in X, Y, and/or Z direction [Para. 110, fig. 5 and related description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM in view of Banerjee and further in view of Presura the ability to generate gyroscope’s data on x-axis, y-axis and z-axis as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of Banerjee et al. (Pub. No. US 20180232890), and further in view of Presura (Pub. No. US 20170031453) and further in view of OLEYNIK (Pub. No. US 20160059412) and in view of Tu et al. (Pub. No. US 20160018872).
Regarding claim 11, KIM in view of Banerjee and further in view of Presura doesn’t explicitly teach a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data.  
However, OLEYNIK teaches a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data [Para. 417 “When the chef 49 wears the robotic gloves 26, all of the movements, the position of the hands, the grasping motions, and the amount of pressure exerted, in preparing a food dish in the chef studio system 44, are precisely recorded at a periodic time interval, such as every t seconds”; Para. 680 “all the sensor readings for a period of time until the present: a few seconds to a few hours”].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM in view of Banerjee and further in view of Presura the ability to have a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data as taught by OLEYNIK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
KIM in view of Banerjee further in view of Presura and further in view of OLEYNIK doesn’t explicitly teach employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data.
However, Tu teaches employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data [Para. 48, 63, and 95].  
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the system of KIM in view of Banerjee and further in view of Presura and further in view of OLEYNIK the ability to employ a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data as taught by Tu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.






Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666